Citation Nr: 0301273	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-50 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for 
hemorrhoids.

3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the veteran's 
service-connected PTSD.

(The issue of entitlement to service connection for coronary 
artery disease, to include as secondary to the veteran's 
service-connected PTSD, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 until 
January 1991.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from April 1996 and 
February 1997 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri, 
which denied the benefits sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected PTSD, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
veteran notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  As pertinent to the issues decided by the Board, all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  Prior to July 9, 1997, the evidence of record does not 
demonstrate more than  considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people or more than 
considerable industrial impairment; not does the evidence 
show occupational and social impairment with deficiencies in 
most areas due to symptoms such as suicidal ideation, 
obsessional rituals, speech impairment, panic episodes or 
depression.

3.  Beginning July 9, 1997, the veteran's PTSD is shown to 
have resulted in total occupational and social impairment; 
the evidence from that time onward shows that the veteran 
has been a persistent danger to himself and others and his 
symptomatology has included hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
the activities of daily life, and disorientation to time and 
place.

4.  The objective evidence shows the veteran's hemorrhoids 
to be accompanied by anal fissures. 


CONCLUSIONS OF LAW

1.  Prior to July 9, 1997, the criteria for an evaluation in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).

2.  Beginning July 9, 1997, the criteria for an evaluation 
of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996), 
(2002).

3.  The criteria for a 20 percent evaluation for hemorrhoids 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

Procedural history

In an April 1996 rating decision, the RO granted service 
connection for hemorrhoids.  A noncompensable (0 percent) 
evaluation was assigned, effective October 1995.  That same 
rating action denied claims of entitlement to service 
connection for a heart condition and for PTSD.  The veteran 
disagreed with that determination, and in November 1996 an 
appeal was perfected as to all three issues.  In February 
1997 the RO granted service connection for PTSD, revising 
the August 1995 and April 1996 decisions on that issue.  A 
10 percent disability evaluation was assigned, effective May 
1995.  The veteran initiated an appeal, contending that his 
symptomatology warranted a higher initial rating.  In a 
November 1997 rating decision, his evaluation for PTSD was 
increased to 50 percent.  The increase did not represent a 
full grant of benefits and the appeal continues.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

A.  Duty to Notify

On receipt of a claim for benefits, VA must notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA must also inform the veteran which 
information and evidence, if any, he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the present case, a March 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist under 
the VCAA.  That document specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the March 2002 statement of the case informed the appellant 
of the diagnostic criteria for establishing the next-higher 
rating of 70 percent for PTSD and 10 percent for 
hemorrhoids.  Finally, an earlier supplemental statement of 
the case issued in June 1999 provided the criteria for 
secondary service connection.  

Based on the information provided to him, the Board finds 
that the requirements under the VCAA with respect to the 
duty to notify the veteran have been satisfied in this case 
and that no further notice is required.

B.  Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains service medical 
records and VA examinations dated July 1997, March 1999 and 
April 1999.  Also of record are VA outpatient treatment 
reports dated from January 1997 to August 2002.  Moreover, 
private treatment reports from the following facilities are 
of record:  Breech Medical Center, December 1997; Cox 
Medical Center, December 1997 to January 1998; St. John's 
Behavioral Health Care, January 1998 to March 1998; Ferrell-
Duncan Clinic, January 1998; and Forrest Family Institute, 
January 1997 to March 1998.  Finally, the claims file 
includes transcripts of the veteran's personal hearing 
before the RO in February 1999 and before the undersigned in 
September 2002.  The Board has reviewed the veteran's 
statements, as well as the medical evidence, and finds no 
references to any outstanding documents.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant Law and Regulations

Service connection

According to the law, service connection is warranted if a 
veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty, or has 
increased disability due to aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Disability evaluations-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria for rating mental disorders: 
earlier law

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70%  Ability to establish and maintain effective or 
favorable relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).



Specific schedular criteria for rating mental disorders: 
present law

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-- and long--term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).    

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up other children, is defiant at 
home, and is failing at school).  

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 
denotes some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal 
acts with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

Analysis

I.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

Factual background

The veteran received a VA psychological examination on July 
9, 1997 in connection with his claim.  His social history 
was significant for three failed marriages.  He presented 
with complaints of irritability, paranoia, sleep 
disturbance, detachment and worsening hypervigilance and 
jumpiness.  Objectively, the veteran's affect was restricted 
at the start of the interview, but he became more animated 
and anxious as the session progressed.  The veteran's mood 
was depressed to anger.  The veteran related vague auditory 
hallucinations and admitted to fleeting thoughts of suicide.  
His insight and judgment were somewhat impaired.  He was 
assessed a GAF score of 42.

In January 1998 the veteran underwent a psychosocial 
assessment at St. John's Behavioral Health Care.  
Symptomatology noted at that time included depression, 
anxiety, nightmares, flashbacks and suicidal ideation.  His 
mood was depressed and anxious.  A GAF score of 40 was 
assigned.  

A VA outpatient report in February 1998 indicated complaints 
of hallucinations and flashbacks.  The veteran also engaged 
in paranoid thinking.  He admitted to suicidal ideation, but 
without intent.  His mood was anxious and somewhat 
suspicious, with congruent affect.  He was diagnosed with 
PTSD, chronic and severe.  A GAF score of 35 was assessed.  

The veteran was examined in March 1998 at the Forrest Family 
Institute.  The veteran's symptomatology included anger 
outbursts, social isolation and withdrawal, hypervigilance, 
hyperstartle responses, anxiety, panic attacks, memory 
problems, concentration difficulty and distrust and 
suspiciousness regarding others.  Following interview of the 
veteran, the examiner rendered a finding of profound 
depression with agitated features.  Judgment and reasoning 
difficulties were noted, along with paranoid thinking 
patterns.  It was noted that the veteran would lose 
orientation frequently as to place and time.  Memory 
impairment was also found, as to both recent and remote 
events.  The veteran had difficulty performing simple 
arithmetic operations and his abstract thinking was 
"unusual" and "skewed toward combat experiences, distrust of 
others, and paranoid feelings toward the government."  A GAF 
score was 20.  

A March 1998 VA outpatient treatment report shows notation 
of suicidal ideation, without intent.  Flashbacks and 
hallucinations were reported, along with paranoid thoughts.  
The veteran's mood was anxious and suspicious, with 
congruent affect.  A GAF score of 35 was assigned.  

A March 1998 letter from D.A., M.S.L.A.C., B.C.E.T.S., noted 
that the results of the veteran's Mississippi PTSD Combat 
Scale testing reflected highly severe PTSD symptoms.  

On a VA outpatient visit in September 1998, the veteran's 
mood was reported to be anxious, with congruent affect.  
Speech was normal and insight and judgment were good.  

In February 1999, the veteran offered testimony at a 
personal hearing at the RO.  He stated that he was unable to 
hold a job, and described in detail his various attempts at 
employment.  He stated that he disliked being around people 
and that he was jumpy.  In one instance, he almost slit his 
manager's throat when approached from behind.  Other jobs 
ended due to confrontations with superiors.  On another 
occasion, the veteran had tried to work as a part time 
mechanic.  Another worker was shooting air into the tires of 
a tractor-trailer, and the process created a sound like an 
explosion.  The noise shook up the veteran and created 
unmanageable stress.  He quit that job about one week after 
that incident.  

At his February 1999 personal hearing the veteran further 
described his PTSD symptomatology.  He explained that he 
awoke from bad dreams in a cold sweat.  The veteran believed 
that his flashbacks and nightmares were increasing in 
severity.  He described nightly rituals of pacing the floor, 
going outside and scoping the area by his residence.  He 
stated that some nights, he would go beating and crying on 
the icebox, without even knowing that he was doing it.  

In April 1999 the veteran was again examined by VA.  At that 
time, he admitted to feelings of helplessness, hopelessness, 
guilt and worthlessness.  He also admitted to frequent 
thoughts of death.  He reported intrusive memories and 
avoidance behavior.  He also reported significant problems 
with irritability and anger outbursts.  Other symptoms 
included hypervigilance and exaggerated startle response.  
He admitted to passive suicidal thoughts.

Objectively, the veteran's mood was angry and his affect was 
broad.  He appeared quite histrionic at times.  Judgment and 
insight were impaired.  Memory and concentration appeared 
quite variable.  The veteran could not perform serial sevens 
or abstract proverbs.  His GAF score was estimated to be 40.  

A VA outpatient treatment report dated August 1999 shows 
that the veteran complained of  flashbacks and nightmares.  
The veteran was trying to stay away from others.  His speech 
content related to his PTSD symptoms.  His mood was anxious 
overall, with congruent affect.

In his testimony in September 2002 before the undersigned, 
the veteran discussed his sleep problems.  He stated that in 
the middle of the night, without even realizing it, he would 
get up and peek out of the windows.  He said that he was 
easily startled.  He also mentioned hearing strange noises, 
such as helicopters.  The veteran stated that he disliked 
being out in public.  He also stated that his PTSD made him 
jumpy and irritable in his relations with others.  Those 
traits prevented him from maintaining employment.  

Discussion

The veteran seeks a disability rating in excess of the 50 
percent evaluation assigned by the RO for PTSD.  The 
effective date of the revision for diagnostic criteria for 
PTSD was November 7, 1996.  The Board notes an absence of 
medical evidence regarding the veteran's PTSD from the 
initiation of his claim through the change in rating 
criteria effective November 7, 1996.  Thus, there is no 
basis for an increased rating during that time period.  (The 
file includes a report of an unscheduled visit to a VA 
social work service clinic on October 12, 1995, with 
reference to sleep disturbance, hyperalertness, difficulties 
surrounding his wife's death and some work problems, but the 
veteran did not follow up with attempts to schedule further 
services, including a mental health clinic evaluation.)  
Beginning July 9, 1997, however, when he was examined in 
connection with his claim, the evidence shows, on the whole, 
that the veteran's PTSD approximates the maximum disability 
evaluation of 100 percent under Diagnostic Code 9411. 

As discussed previously, in order for a 100 percent rating 
to be assigned under the current version of the Code, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In determining that a disability evaluation of 100 percent 
most accurately reflects the veteran's disability picture 
from July 9, 1997 onward, the Board notes several factors.  
First, the veteran was unable to retain employment due to 
his PTSD symptomatology.  In one instance, his exaggerated 
startle response apparently nearly caused him to slit the 
throat of a supervisor approaching him from behind.  On 
another occasion, the loud noise of tractor tires being 
filled reminded the veteran of an explosion and caused him 
to panic.  The veteran appears to have attempted several 
forms of employment and in each instance his PTSD 
symptomatology made it impossible for him to remain on the 
job.  Thus, the evidence demonstrates total occupational 
impairment, warranting a 100 percent evaluation under 
Diagnostic Code 9411.  

Further supporting the assignment of a 100 percent 
evaluation for PTSD is the evidence of grossly inappropriate 
behavior.  As discussed, the veteran nearly killed his 
supervisor as a response to being startled, an action 
"grossly inappropriate."  That incident further demonstrates 
that the veteran's behavior may be a danger to others.  
Furthermore, his frequent reports of suicidal ideation, even 
without intent, suggest that the veteran is also a danger to 
himself.  Also , a March 1998 psychological evaluation 
performed at Forrest Family Institute noted frequent loss of 
orientation to time and place.  Additionally, the evidence 
suggests intermittent inability to perform activities of 
daily life, such as the maintenance of minimal personal 
hygiene.  Indeed, the VA examiner in April 1999 stated that 
the veteran was unshaven and that his grooming and hygiene 
were below average.  

Thus, the evidence establishes several symptoms consistent 
with a 100 percent rating under Diagnostic Code 9411.  
Although not all of the criteria for a 100 percent 
evaluation have been shown by the medical evidence, but as 
set out in 38 C.F.R. § 4.21, it is not expected that every 
single symptom be exhibited.  On the whole, the veteran's 
PTSD is most nearly approximated by a total rating.  

The veteran's consistently low GAF scores provide further 
basis for the decision that a 100 percent disability 
evaluation is warranted for his PTSD over the duration of 
the claim period.  Indeed, the file contains GAF scores of 
20 (March 1998), 35 (February 1998 and March 1998) 40 
(January 1998 and April 1999), and 42 (July 1997).  Even the 
most favorable GAF score of 42 reflects serious symptoms 
such as suicidal ideation, or serious impairment in social, 
occupational or school functioning, such as the inability to 
keep a job.  Scores ranging from 31 to 40, were reported in 
the veteran's treatment records, consistent with major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The veteran's 
lowest score of 20 signifies some danger of hurting himself 
or others, or occasional failure to maintain minimal 
personal hygiene or gross impairment in communication.  

In conclusion, the medical evidence starting on July 9, 
1997, shows symptomatology consistent with a 100 percent 
rating under Diagnostic Code 9411 based on the current 
version of the law.  Thus, a 100 percent disability 
evaluation is warranted, beginning on July 9, 1997.  The 
Board notes that in reaching this conclusion, the evidence 
prior to July 9, 1997 is insufficient to trigger the benefit 
of the doubt doctrine which would be for application if the 
evidence favoring and against a rating in excess of 50 
percent was evenly balanced.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a Compensable Initial Rating for 
Hemorrhoids.

Factual background

In January 1997 the veteran reported to a VA urology clinic 
with complaints of burning, throbbing rectal pain for 3 
weeks.  In February 1997, he was seen again by VA for 
hemorrhoids and anal fissures.   There was no rectal 
bleeding.  There was good tone and no masses.  A March 1997 
report indicated a thrombosed small external hemorrhoid.  

The veteran was next treated by VA in April 1997.  At that 
time, he had external hemorrhoids that were not thrombosed.  
The hemorrhoids were very minimal.  The assessment was post-
fissure, with mild-moderate hemorrhoids.  

A VA treatment report dated February 1998 noted a small, 
external, soft hemorrhoid.  There were 2-3 individual 
hemorrhoids and several fissures.  It was noted that the 
veteran came to the examination for the purpose of receiving 
a second opinion as to a sphincterotomy.  

The veteran was examined by VA in March 1999.  He complained 
of a longstanding history of hemorrhoids.  He reported 
surgery in 1984, but none since then.  He admitted to 
occasional fecal leakage.  He denied involuntary bowel 
movements and did not wear a pad.  He reported occasional 
bleeding.  Current treatment consistent of sitting in a warm 
tub, Sitz baths, use of suppositories and fiber.  

Upon physical examination, there was no evidence of fecal 
leakage and there was no active bleeding.  There were 
positive external hemorrhoids.  The examiner noted 4 of 
them, described as moderate.  No thrombosis was noted.  
There was slight erythema.  Rectal tone was fair.  The 
diagnosis was recurrent hemorrhoids.  The veteran was also 
diagnosed with rectal fissures, which had worsened since 
1997. 

At his September 2002 hearing before the undersigned, the 
veteran described his hemorrhoid symptomatology.  He stated 
that he was bleeding on a daily basis.  He also stated that 
he had fissures, which were explained to him as a tear in 
the anal lining.  He stated that VA doctors had recommended 
surgery. 

Discussion

The veteran seeks a compensable initial disability rating 
for hemorrhoids.  Under Diagnostic Code 7336, a 
noncompensable evaluation applies for mild or moderate 
hemorrhoids.  A 10 percent rating applies if the hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Finally, 
a 20 percent rating applies if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
The Board notes that while 38 C.F.R. § 4.114, regarding the 
digestive system, was revised effective July 2, 2001, 
Diagnostic Code 7336 remained unaltered and therefore there 
is only one set of criteria for consideration here.  

A review of the medical evidence shows findings of rectal 
fissures.  Although reported on VA examination in March 1999 
that the fissures were aggravated by constipation which 
might be attributable to medications for the veteran's 
nonservice-connected heart disease, the presence of the 
fissures has not been medically disassociated from 
hemorrhoids.  The criteria for a 20 percent rating do not 
require that the hemorrhoids be large or thrombotic, as is 
the case for a 10 percent rating.  Instead, as an 
alternative means of qualifying for a 20 percent rating, 
fissures may simply be objectively demonstrated as is the 
case here.  Thus, the veteran is entitled to a 20 percent 
disability evaluation under Diagnostic Code 7336 for the 
entire claim period.  Accordingly, the veteran's disability 
from hemorrhoids warrants a 20 percent rating.  This is the 
maximum schedular rating available.  


ORDER

Prior to July 9, 1997, a rating in excess of 50 percent for 
PTSD is denied.

Beginning July 9, 1997, a 100 percent evaluation for PTSD is 
granted, subject to criteria governing the payment of 
monetary benefits.

A 20 percent rating for hemorrhoids is granted, subject to 
criteria governing the payment of monetary benefits.. 



		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

